Title: To James Madison from William Kirkpatrick, 22 April 1801
From: Kirkpatrick, William
To: Madison, James


					
						Copy.
						Sir.
						Malaga 22nd: April 1801.
					
					When I last wrote you on the 18th: Ulto: I transmitted Copy, of a Circular I had received thro’ Genoa from Consul Cathcart of Tripoli advising the great appearance there was of the Bashaws acting in a hostile manner against the United States.  His predictions have been already verified as you will observe by the inclosed copy of a letter I have Just received from Richd. OBrien Esqr. Consul at Algiers dated 5 Instt:  as there are several of our Vessels now in the Mediterranean. I am under great apprehensions that some may have ere now fallen into their hands, which will prove a most distressing Circumstance; and occasion a great difficulty to bring them to terms.  I sincerely hope a few Frigates are now on the Way for these Seas.  A Small force would be sufficient to block the Tripoly Cruizers in their Ports, and oblige them to admit of Conciliatory measures.  Indeed there should always be some on the Station, for the Protection of our Navigation, which up the Mediterranean is Very extensive, and must till then be Constantly exposed to the Caprice of all the Barbary Powers; I never expected they would have remained So long on a good footing with the U. S. for Scarcely a Year passes without Some one or other of them making depredations on the Commerce of Denmark & Sweden.
					I have been particularly attentive in dispatching Copies of Mr: Obrien’s Circular to Gibraltar, Cadiz, Corunna Santander, France Hamburg & London, in order that the Captains of American vessels may be on their guard, & abstain from going up the Mediterranean till matters are arranged. As the Tripolitans have I understand only five or six Cruizers of no considerable force, they seldom come on this side of Alicante, & I beleive have never doubled Cape de Gate.
					Nothing else of any consequence occuring, I beg leave to subscribe my self with much regard; Sir Your most obed & he. St.
					
						Willm. Kirkpatrick
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
